*109ON APPLICATION FOR REHEARING.
McCARTY, J.
Counsel for respondent have filed a petition for a rebear-ing. Tbe jury by their verdict decided every question of fact, whether properly or improperly submitted to them, in favor of respondent, and every assignment of error presented and relied upon by appellant in this court for a reversal of the judgment, except the assignment of error directed to and involving the giving of the latter portion of instruction 12a, was also decided in respondent’s favor. His counsel, nevertheless, have reargued and gone over the entire case in the petition for a rehearing. They appear to be as much, if not more, dissatisfied with the conclusions announced in the prevailing opinion on the questions which were decided in their client’s favor than they are with the conclusions therein reached on the point upon which the judgment was reversed. The petition contains seventy-nine pages of typewritten matter, and sixty-five pages are devoted to reviewing the questions of fact and propositions of law that were decided in respondent’s favor.
The first question argued by counsel in their petition involves the giving of instruction fourteen. The trial court, by giving the instruction, withdrew from the consideration of the jury the question of whether there had been (quoting from the instruction) “any change, modification, or abrogation of the rule requiring switch engines to be equipped with a. headlight on the rear of such engines, or, in the absence of such headlight, two white lights.” In the opinion we say: “The withdrawal of that question from the jury, whether right or wrong — a question we are not called upon to determine — narrowed this phase of the case to the simple proposition of whether or not the violation of the rule directly contributed to and was a proximate cause of the collision.” Counsel contend that this instruction was erroneous, and that we should have expressly so held in the opinion. There are two answers to this contention. The first is that notwithstanding the court withdrew from the consideration of the *110.jury the question of whether the rules mentioned in the instruction had been “modified, changed or abrogated in any manner or at all,” and instructed the jury that, if they found “plaintiff did violate any of the rules of the Rio Grande Western Railway Company and that such neglect on his part proximately contributed to the accident,” their verdict should be for the defendant, and the jury 13, 14 having found against appellant on the issue thus submitted to them, the respondent could not have been prejudiced by the giving of the,instruction however erroneous it may be; and, second the giving of the instruction was not assigned as error, hence this court was precluded from passing on the question as to whether it was or was not a proper instruction. If respondent desired to have the question reviewed by this court, he should have presented it by a cross-assignment of error as provided by rule twenty-six 15 of this court. This he did not do. It is settled in this jurisdiction that where a respondent 'has no cross-appeal, and does not assign cross-errors, this court cannot review a decision made by the trial court in favor of appellant. (Snyder v. Pike, 30 Utah, 102, 83 Pac. 692; Betz v. People’s Bldg., Loan & Sav. Ass’n, 23 Utah, 604, 65 Pac. 592; Sanberg v. Victor Gold, etc., M. Co., 24 Utah, 1, 66 Pac. 360.) We also invite attention to 4 Enc. L. & P. 344, and cases there cited which support and illustrate this rule, and 2 Ency. Pl. & Pr. 515.
Counsel also contend that instruction nine was erroneous, and that we should have so held in the opinion. Neither party assigned the giving of this instruction as error; hence the question was not, and is not, before us for review. And, moreover, the questions of fact submitted to the jury by this instruction were decided in favor of respondent. But, since the case is to be retried, we remark that instruction nine is general in its terms, and does not refer to any particular or specific rule of the Rio Grande Company, and that there were other rules introduced in evidence besides the rule requiring switch engines to be equipped with white lights. The following rule was in full force and effect at the time of the *111accident, namely: “All signals must be used directly in accordance with the rules; trainmen, engineers and firemen must keep constant lookout for signals.” (Italics ours.) One of the errors assigned by appellant was that the evidence tending to sbow a waiver by it of the rule in question was outside of the issues, and that, therefore, its admission was error. In the opinion we bold that the evidence was properly admitted, but we say that the court by giving instruction fourteen withdrew it from the consideration of the jury. In other words, we, in effect, held that the assignment must be overruled for two reasons: First, that the evidence was properly admitted; second, that it was withdrawn from the jury and in effect stricken from the record. Therefore, even if it be conceded that there was some merit to appellant’s contention that the evidence was improperly admitted, appellant nevertheless could not have been prejudiced thereby. Counsel is in error in stating that the opinion bolds that instruction fourteen was a “proper” instruction. There is not an expression in the entire opinion from which any such inference can be drawn. Counsel in their petition say: “Are your honors not clearly in error in saying, as you do, that instruction 12a is fatal to the judgment because in conflict with instructions nine and fourteen ? ...” This is another error of counsel. the ease was not reversed because instruction 12a was in conflict with instruction fourteen, and there is nothing in the opinion from which it can possibly be inferred that the judgment was reversed because of any conflict between these two instructions. A mere casual reading of the opinion will sbow that instruction fourteen bad nothing whatever to do with the reversal of the case. Nor was the judgment reversed because the rear of the engine in question was not equipped with two white lights or a headlight, as counsel assume in their petition. We say in the opinion that the Standard Rules of the American Railway Association were, so far as material to this case, adopted by the two companies. Counsel say in their petition that this is a misstatement of fact. the only testimony on this point was that given by J. M., Davis-*112who was a witness -for respondent. He testified in part as follows: “That book I have indicated [Exhibit 0] is the book of rules of the American Railway Association, Standard Rules. The three companies named in this city operated under the same rules. The Rio Grande worked under the American Railway Association rules at the time of this accident. The particular movement that was made in the yards of the Oregon Short Line Railroad at the time of this accident was goverened by standard rules I have indicated. The Rio Grande, the San Pedro, and the Short Line were all working under these rules at that time.”
It is also asserted in the petition that the opinion contains other misstatements of fact, but we have neither the time nor the inclination to devote further space to this phase of thé petition, except to say that we have again carefully examined the record, and find that these assertions of misstatements of fact in the opinion are as unfounded as the alleged misstatement of fact which we have just reviewed. We remark, however, that the captious and acrimonious tone of the petition is not to be commended.
Counsel in characterizing the conclusions announced in the opinion, whether in favor of or against respondent’s contentions, have made use of language which borders on the offensive. We are disposed, however, in this case to attribute the intemperate language used to the zeal and earnestness of counsel in the presentation of their client’s cause rather than to any desire or inclination on their part to show disrespect for this court.
We now come to the point, and the only point, in the case upon which the judgment was reversed, namely, the last six lines — the part we have italicized — of instruction 12a. The reply brief of respondent contains the following statement: “Counsel says that the jury might have found (but for the instruction) that he (Gilboume) ought to have been keeping a lookout to the north. But they did not so find, and they could not have done so under the instruction.” This is referred to in the opinion as a concession on the part of respondent that the instruction, in effect, withdrew from the *113consideration of the jury the question of the alleged negligence of respondent in failing to exercise ordinary care for his own safety at the time of and immediately prior to the collision. Counsel in their petition for a rehearing say that the use of the word “not” in the matter quoted from their brief was due to a typographical error, and that the quotation should be read with the word “not” eliminated therefrom. We think it is dear that when thus corrected the sentence containing the word “not” does not express what counsel intended to say, because it then recites that the jury made a finding which, if true, would have justified the jury in returning a verdict in favor of appellant. We shall therefore eliminate from the opinion the entire quotation and all reference therein made to the matter quoted. That the instruction withdrew from the consideration of the jury the question of whether respondent was negligent in leaving the cab and taking up and occupying a position on the pilot beam of the engine, and also the question whether he was negligent in failing to observe and obey the signals given by the witness Love is, we think, too clear to admit of serious controversy. Nor do counsel now contend, if we correctly understand their position, that the instruction did not have that effect. The contentions now made are: (1) That neither the act of respondent in leaving the cab and taking a position on the pilot of the engine nor his failure to observe and obey the signals given him by Love constituted negligence on his part; and (2) that assuming, but not conceding, his acts and omissions in these respects constituted negligence, that' such negligence was not the proximate cause of the accident.
It is urged that the facts and circumstances, as disclosed by the record, show that, if respondent, had been keeping a lookout for approaching cars, the collision, nevertheless, in all probability, would have occurred. But it does not nececssarily follow that respondent would have suffered the injury complained' of, nor can we say as a matter of law that he would have suffered any injury if he had remained in *114the cab of his engine, or had not taken a position on the pilot thereof, or had observed and obeyed the signals given by Love. It may be that any degree of care and vigilance respondent could have exercised on the occasion in question would not have enabled him to avert the collision. If this were conceded, it would not end the inquiry as counsel seem to contend. There is the further question, namely, could respondent by the exercise of ordinary care 16 have prevented injury to himself, and was he exercising such care at the time the accident occurred? In other words, could he, by the exercise of ordinary care, have avoided the consequences of the collision, so far as they affected him personally, and did he exercise such care? In Beach on Contr. Neg., section 9 (3d Ed.), the author says:
“Although the defendant may have been guilty of a want of ordinary care tending to produce the injury complained of, still the plaintiff will not be entitled to recover damages if he could by the exercise of ordinary care have avoided the consequences of the defendant’s negligence, or, what is the same thing, that he cannot recover when his own negligence proximately .contributed to or produced the injury of which he complains. This rule not only commends itself to our instinctive sense of justice, since what can be a more reasonable requirement than that a man must take ordinary care of himself, or suffer the consequences, but it is also in harmony with the spirit of the law in other respects, in that it puts every man upon his guard, and suffers him not to take advantage of his own lack of prudence or care, by first running into danger, and then calling upon some one else to recompense him in damages for what he suffers. It is a principle of law so consonant with justice and right reason that it can never be overthrown.”
In 29 Cyc. 519, it is said: “Thus one wbo voluntarily assumes a position of danger, the hazard of which he understands and appreciates, cannot recover for resulting injury, unless there is some reason of necessity or propriety to justify him in so doing.” In this case there is evidence tending to show that, after respondent had cleaned the glass of the headlight on the engine on the occasion in question, he took up and occupied a position in front of the engine, and that he and the other members of the switching crew, except Kelley, who had gone to the office, had been leaning *115against or sitting on the pilot beam of the engine from seven to fifteen minutes when the collision occurred. And the evidence of Love that he gave respondent a signal to move the engine forward onto another tract is uneontra-dicted. But counsel in their petition assert “that the only testimony in the record in regard to the time when this signal was given by Love is that it was given about the time of- the collision/’ and not in time “to prevent the accident.” The only evidence in the record on this point is the evidence of Love. Tie testified in part as follows“Our train I knew was up there coming down from the puzzle switch. They were probably three blocks from Gilbourne’s engine at that time. At that time I thought the Bio Grande engine would take my signals and come out of there. ... I signaled them several times. They didn’t .move. . . . Then I whistled with my mouth to attract their attention. That was a shrill, sharp whistle. They would be able to hear it,- but they paid no attention apparently, because it did not move. ... I could not tell how far away our train was when I whistled. I don’t think there was immediate danger at that time. I started down toward them, and, when I got about half way from where I stood, our crew came up and hit them. . . . When the actual collision occurred, I was possibly one hundred and twenty-five yards south of Gilboume’s engine.” According to this evidence, which is not denied, Love, after he had given several signals to respondent with his lantern, and had endeavored to attract his attention by giving a shrill whistle with his mouth, had time to go, and did go, a distance of one hundred and twenty-five yards before the collision occurred, and the. Oregon Short Line train moved a distance of three blocks after the first signal was given by Love before it collided with respondent’s engine. It is therefore idle to contend, in the face of this record, that Love’s signals were almost simultaneous with the happening of the accident. But counsel in their petition say: “We think that it is too clear for argument that if it be assumed that plaintiff saw Love’s signal and neglected to move in obedience to it, and that, if he had moved in obedi*116ence to it, the collision would not have occurred, that still bis failure to move in obedience to the signal was not a proximate cause of the accident.” According to this argument, if Gilbourne, instead of taking a position on the pilot beam of his engine on the occasion in question, had lain down on the track immediately in front of it and gone to- sleep1, and was in that situation when he was injured, he still would be entitled to recover, provided he had taken the precaution, before taking his nap, to equip his engine with the customary and necessary danger signals. The mere statement of such a proposition is sufficient to refute and overturn any argument that can be made in favor of it.
In the prevailing opinion we remark that the respondent was holding his engine on the main track along which he knew a train might pass at any moment. In the petition this is characterized as a “misstatement of fact,” and we are taken to task for making it. Counsel, however, in correcting this “misstatement,” say: “He was standing on the main line, but the main line is a track on which trains run according to schedule,” and that “nothing in the record shows that any train was due about the time of the accident.” Therefore respondent, if we correctly sense and grasp the logic of counsel’s argument, having equipped his engine with the necessary danger signals, could, with impunity, and without assuming the risks, disregard signals that were given for his safety and remain upon the pilot beam of his engine, or, for that matter, as herein suggested, go to sleep on the track in front of the engine, oblivious to all that was going on around him in this busy railroad yard, until some train that was being run according to schedule should pass along the track. We cannot assent to any rule or doctrine that would lead to such an absurdity. Counsel further say, by way of argument, that “this is not Tike the case of a man crossing a railroad track where trains may be expected at any moment. One crossing a railroad track without looking may fairly be said to be in -.a situation where in. the light of attending circumstances he ought to forsee that he is liable to be run over and injured.” Nor may a man who is *117operating a switch engine in a busy railroad yard stop his engine on the main track along which trains and other switch engines frequently pass, and close his eyes and become indifferent to his surroundings. In such case, it is as much his duty to use ordinary ca.re to protect himself and the equipment under his control from injury by collision as it is the duty of the pedestrian or teamster who is crossing a railroad track to use due care to avoid collision. In the case of the engineer, ordinary care means something more than displaying danger signals. Notwithstanding he may have done all .that common prudence, ordinary care, and the rules under which he is operating the engine require to protect the engine, he is still required to continue 17 to exercise ordinary care for his own safety. What is ordinary care in such cases is generally a question of fact for the jury to determine. The court in this case charged the jury that if they believed that the “red light burning on the tender end of the engine . . . was the usual and customary manner of warning other trains approaching on the same track, or was all the warning that ordinary care required, and that it was sufficient to prevent other trains or cars being run against the plaintiff’s engine, if persons operated them with ordinary care, then the plaintiff fully met the requirements of ordinary care on his part in this respect.” Up to this point the instruction refers to certain specific precautions that ordinary care required respondent to take, namely, the giving of customary warnings and signals to other train crews operating in the yard, of the presence of his engine on the track at the point where the collision occurred. Respondent, notwithstanding his engine may have been equipped with the necessary and customary danger signals at the time he stopped and was holding it on the track where the accident occurred, was nevertheless required to use his senses of sight and hearing, and to otherwise exercise ordinary care for his own safety. And this duty continued as long as he remained with and in charge of the engine. After giving that part of instruction 12a, above quoted, the court invaded the province of the jury, and in *118effect instructed them tbat neither respondent’s act in leaving the cab and taking a position on the pilot of his engine, nor his failure to observe and obey the signals given by Love, was negligence. Whether these acts and omissions constituted negligence were questions for the jury to determine, and the court clearly committed prejudicial error in withdrawing them from the consideration of the jury.
The petition for a rehearing is denied. We have made a few formal changes in the prevailing opinion, and the case will be ruled and decided by the opinion as modified and rewritten, and the opinion as changed and modified will be published as the opinion of the court. The opinion as first written will remain on file, but will not appear in the published reports.
UNION, C. J., concurs. STKAUP, J., thinks a rehearing ought to be had.